Bloodwobth, J.
1. The ground of the motion for new trial alleging error “because the court erred in forcing defendant into trial without the witness I-Ioyt Bagwell” is without merit. It does not appear that the defendant made a motion for a continuance or postponement, or complied with the provisions of § 5715 of the Civil Code (1910).
2. The other questions raised by the motion for a new trial depend for decision upon a consideration óf a brief of- the evidence. While “the insertion of some questions and answers in a brief of evidence, where apparently necessary to present t\ie evidence with lucidity and precision, does not necessarily constitute a breach of the requirement that testimony be presented in narrative form,” a brief of evidence should not include objections to evidence, rulings of the court thereon, and colloquies between court and counsel; and where the purported brief is loaded with such unnecessary, irrelevant and superfluous matter, it will not be considered^ by this court, and no question depending on the evidence will be decided. A brief of evidence should “include, therein only material evidence.” Civil Code (1910), § 6093; Bunn v. Atlantic Coast Line R. Co., 18 Ga. App. 66 (88 S. E. 798); Fulton Lodge v. Roberson, 18 Ga. App. 586 (89 S. E. 1088); Whitaker v. State, 138 Ga. 139 (4a), 145 (75 S. E. 254).

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.

Mortgage foreclosure; from city court of Hall county—Judge Wheeler. October 22, 1917.
O. N. Davie, K. D. Kenyon, for plaintiffs in error.
Sloan & Sloan, contra.